VICKERY, P. J.:
Epitomized Opinion
Knight was indicted for burglarizing an inhabited dwelling house. The evidence was purely circumstantial. The policeman caught the number of the. car in which the burglars rode away and later dis-covfered that it belonged to Knight. Upon examination of the car they found the jewelry contained therein. Knight introduced evidence tending to show that he had loaned the car to some friends for the purpose of transporting liquor and that he and his wife were at a theatre when the burglary was committed. The jury returned a verdict of guilty and Knight was sentenced to a term of 10 years in the penitentiary. Error was then prosecuted to the Court of Appeals. In reversing the judgment of the lower court, the Court of Appeals held:
1. That the evidence introduced was not sufficient to prove the guilt of Knight beyond a reasonable doubt.